      Case 18-50455         Doc 80      Filed 01/16/20 Entered 01/16/20 16:43:43                 Desc Main
                                          Document     Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                         STATESVILLE DIVISION

IN RE: Debtor                                                                  Case No. 18-50455
Michael James Garvey
                                                                               Chapter 13
SSN#: XXX-XX-6227
                                                                               Related Docket #: 76

              RESPONSE OF TRUSTEE TO MOTION FOR LOAN MODIFICATION MANAGEMENT

1) The current conduit payment is $579.35, effective in February of 2020. Pursuant to the LMM policy, an interim
conduit mortgage payment of $497.49 would be required.

2) To achieve this, an increase in the present plan payment would be required beginning in February, and the
debtor is requested to begin making an increased plan payment as necessary in February, 2020 as estimated by
consent of the debtor attorney and trustee.

3) Standard LMM policy is to reserve further disbursement on any pre -petition arrears, which is not addressed in
the motion.

Wherefore, the Trustee respectfully requests that the Court set a hearing on this matter and that it grant such
other and further relief as it deems appropriate and just.

Dated: 1/16/2020                                                           Steven G. Tate, Chapter 13 Trustee
                                                                           212 Cooper St
                                                                           Statesville, NC 28677-5856
                                                                           (704) 872-0068 | general@ch13sta.com

                                           CERTIFICATE OF SERVICE

The parties whose names and addresses are listed below were served by United States first class mail, postage
prepaid on 1/16/2020.

                                                                                 A. Hamby
                                                                                 Office of the Chapter 13 Trustee

ASHE COUNTY TAX COLLECTOR, SUITE 2275, 150 GOVERNMENT CIR, JEFFERSON, NC 28640-9377
Bark Mobile, 180 Boone Heights Dr, Boone, NC 28607
BLUE RIDGE ELECTRIC, PO BOX 112, LENOIR, NC 28645-0112
Calvary SPV I LLC, assignee of Capital One Bank, 500 Summit Lake Dr Ste 400, Valhalla, NY 10595
Cavalry SPV I LLC, PO Box 27288, Tempe, AZ 85282
Internal Revenue Service, PO Box 7317, Philadelphia, PA 19101-7317
Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
Michael James Garvey, 330 Walter Godbey Rd, West Jefferson, NC 28694
Michael Jay Emrey, Shapiro & Ingle, LLP, 10130 Perimeter Parkway, Suite 400, Charlotte, NC 28216
Nationstar Mortgage LLC dba Mr Cooper, c/o Joseph J Vonnegut/Hutchens Law Firm, Bankruptcy Dept, PO Box 2505,
Fayetteville, NC 28302
Nationstar Mortgage LLC, Attn: Bankruptcy Department, PO Box 619096, Dallas, TX 75261-9741
Nationstar Mortgage LLC, Bankruptcy Department, PO Box 619094, Dallas, TX 75261-9741
North Carolina Department of Revenue, Bankruptcy Unit, P.O. Box 1168, Raleigh, NC 27602-1168
SST as servicing agent for CIGPF I CORP, 4315 Pickett Road, Bankruptcy Department, St. Joseph, MO 64503
US Attorney, 227 W Trade St Ste 1650, Charlotte, NC 28202
US Attorneys Office, 100 Otis St Room 233, Asheville, NC 28801

Total Served: 16
